Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Election/Restrictions
Applicant has amended the claims. Pursuant to MPEP 803.02(III), examination was extended and prior art obviating the following species was found: 
    PNG
    media_image1.png
    251
    438
    media_image1.png
    Greyscale
as first compound, 
    PNG
    media_image2.png
    162
    224
    media_image2.png
    Greyscale
as second compound, wherein only the electron transport region comprises the second compound, and 
    PNG
    media_image3.png
    165
    104
    media_image3.png
    Greyscale
as dopant. The prior art search was not extended 
Claim Rejections - 35 USC § 103
Claims 1-5, 7-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (WO 2015/099481 A1) in view of Nishimura (US 2009/0045730 A1). As the cited WO document is in a non-English language, the English equivalent, US 2016/0322583 A1 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document.
Regarding Claims 1-3, 5, 7-11, and 14, Kim teaches organic LEDs comprising two electrodes (cathode and anode) facing one another and layers comprising in the order first electrode, hole transport region, emission layer, electron transport region, and second electrode (Abstract; Figure 1; ¶ 22-26). The electron transport region comprises a lifetime enhancement layer, electron transporting layer, and an electron injection layer, the lifetime enhancement layer being in direct contact with the emission layer (¶ 26). Kim teaches an embodiment where the lifetime enhancement layer comprises the compound:
    PNG
    media_image4.png
    570
    652
    media_image4.png
    Greyscale
 labelled as “LE-22” (Page 17; ¶ 127-128; Table 3), Kim and the buffer layer set forth within the claims. Accordingly, the position is taken that the lifetime enhancement layer intrinsically functions as a buffer layer. 
Kim does not disclose Applicant’s elected first compound within the emission layer. Nishimura teaches organic LEDs comprising host materials of three aromatic ring moieties within the emission layer (Abstract) and notes such compounds procure high efficiency and long lifetime (¶ 28-29). It would have been obvious to one of ordinary skill in the art to utilize the emission layer host materials of Nishimura within the organic LEDs of Kim because doing so would provide high efficiency and long lifetime as taught by Nishimura (¶ 28-29). 
Nishimura describes the compound:
    PNG
    media_image1.png
    251
    438
    media_image1.png
    Greyscale
at page 7, Left Column, which is consistent with Nishimura, relied upon herein in the alternative.
Regarding Claim 4, the above compound is consistent with formula 2A of claim 1 whereby A21=A23=benzene (C6 carbocyclic group) subsituted with a22=0/b22=1/R22=hydrogen, A22 = indole (C6 heteroaromatic group) substituted with a22=0/b22=1/R22=phenyl (c6 aryl) and all T11 = carbon and all T12 = carbon. Such is consistent with A21 and A23 being represented by Formula 2-4 wherein T21 through T24 are moeities comprising C and A22 being represented by Formula 2-10 wherein T21 through T24 are moeities comprising C and X22 is a moeity comprising N. 
Regarding Claim 12, Kim teaches LE-22 has a triplet energy of 2.57 eV (Table 1), which lies within the claimed range. See also ¶ 42 where Kim teaches the compounds have triplet energies of 2.3 eV or more. 
Regarding Claim 13, Kim teaches combinations of host materials comprising triphenylene derivatives can be used (¶ 31). Accordingly, the combination of references suggests embodiments where the emission layer comprises two hosts, one of which is the first compound. 
Regarding Claims 15 and 16, Kim teaches the dopant can be metal complex compounds (¶ 32) and discloses examples where the dopant is:
    PNG
    media_image5.png
    410
    370
    media_image5.png
    Greyscale
(¶ 134-136), which is equivalent to Applicant’s elected dopant and is consistent with Formula 401 and 402 wherein M=Ir, xc1=3, xc2=0, A401=C5 heterocyclic group, A402=C6 carbocyclic group, xc11=xc12=0, X401 is nitrogen, X402=X403=X404=carbon, and X405=X406=single bond. 
Regarding Claim 17, the electron transport region of Kim comprises a lifetime enhancement layer (corresponding with the claimed buffer layer), electron transporting layer, and an electron injection layer, the lifetime enhancement layer being in direct contact with the emission layer (¶ 26). Kim teaches examples where the electron injection layer comprises alkali metal compound (Table 4). 
Regarding Claim 20, Kim teaches embodiments where the light emitting layer is composed of a plurality of light emitting layers emitting mixed colors (¶ 33). Therefore, Kim is seen to suggest embodiments where at least two emission layers emit at least two different colors. As the light emitting layer is between the two electrodes of Kim, the plurality of layers suggested by Kim would be between the two electrodes. One of ordinary skill would at once envisage emitting layers emitting different colored lights as having different maximum emission wavelengths. 
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (WO 2015/099481 A1) in view of Nishimura (US 2009/0045730 A1) and Jang (US 2010/0289008 A1). As the cited WO document is in a non-English language, the English equivalent, US 2016/0322583 A1 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document.
The discussion regarding Kim and Nishimura within ¶ 7-15 is incorporated herein by reference.
Regarding Claims 18 and 19, Kim differs from the subject matter claimed in that the p-dopant of claims 18 and 19 is not disclosed. Jang teaches organic LEDs wherein the hole transport region is doped with a material with a LUMO energy level of -4 eV or less (Abstract; ¶ 53). The disclosed LUMO energy level lies within the claimed range. Jang teaches using the dopant in combination with a compound having a HOMO energy of -4 eV or less procures high efficiency (Abstract; ¶ 9, 76). It would have been obvious to one of ordinary skill to utilize Jang’s materials within the hole transport region of Kim because doing so would provide high efficiency as taught by Jang (Abstract; ¶ 9, 76). Jang teaches examples that utilize hexaazatriphenylene hexacarbonnitrile (¶ 53), which is a cyano-containing compound. As set forth within the instant specification, hexaazatriphenylene hexacarbonnitrile is a p-dopant (¶ 237, 240).
Response to Arguments
Applicant's arguments filed 10/21/2020 have been fully considered but they are not persuasive. 
The 35 USC 112(a) rejection is withdrawn in view of Applicant’s amendment. Support for the newly claimed subgenera of (iv) and (v) is found within Formulae 1(2) and 1(3) of pages 84-85 of the specification and the associated definitions of variables.
Applicant argues the provisos of claim 1 distinguishes over the teachings of Nishimura. This is not found persuasive as Nishimura is seen to describe compounds that fall within the scope of the claims for reasons set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764